

Exhibit 10.4



THIS AGREEMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THE SHARES OF THE COMPANY ARE LISTED ON THE NASDAQ STOCK MARKET.


A. SCHULMAN, INC.
AWARD AGREEMENT
A. Schulman, Inc. (the “Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the Amended and Restated 2006 Incentive Plan and the
2014 Equity Incentive Plan (the “Plans”) as a means through which employees like
you may share in the Company’s success. Capitalized terms that are not defined
herein shall have the same meanings as in the Plans.
1.
Nature of Award. Effective as of the date specified (the “Grant Date”) in the
attached Notice of Grant (the “Grant Notice”), the Company hereby grants to the
individual identified in the Grant Notice (the “Participant”) awards as set
forth in the Grant Notice (the “Awards”). The Awards are subject to the terms
and conditions described in the Grant Notice, this Award Agreement, the Summary
of Performance Objectives attached hereto, and the Plans.



2.
Number of Shares and Units. The number of Shares and Units in your Awards are
set forth in the Grant Notice. For purposes of this Award Agreement, each whole
Share or Unit represents the right to receive one Share upon settlement of the
Awards, as applicable under the Grant Notice.



3.
Vesting. Your Shares and Units will be settled or will be forfeited depending on
whether the terms and conditions described in this Award Agreement, the Summary
of Performance Objectives, the Plans and the Grant Notice are satisfied.



(a)
Normal Vesting Date. Your Shares and Units will be subject to vesting in
accordance with the schedule identified in the Grant Notice (the “Normal Vesting
Date”) and the number of Shares and Units that actually vest may be between 0%
and 100% of your Shares and Units. If the scheduled Normal Vesting Date is a
non-business day, the next following business day will be considered the Normal
Vesting Date.



(b)
Restricted Stock. All of your Shares of Restricted Stock will vest on the third
anniversary of the Grant Date, provided your employment has not terminated prior
to that date.



(c)
Performance Objectives for Restricted Stock Units (ROIC) Award. If you received
an Award of Restricted Stock Units (ROIC) in the Grant Notice, your Award will
vest depending on the Company’s ROIC, determined at the end of the Performance
Period. The Company’s ROIC at the end of the Performance Period may be achieved
at “threshold”, “target” or “maximum” levels. The number of these Restricted
Stock Units that vest on the Normal Vesting Date will be determined by
multiplying by the vesting percentage that corresponds to the level of
achievement of the Company’s ROIC at the end of the Performance Period relative
to the goals set forth in your Summary of Performance Objectives (i.e., 25% at
“threshold”, 50% at “target”, or 100% at “maximum”).



None of these Units will vest if the Company’s ROIC at the end of the
Performance Period is less than the “threshold” level of achievement set forth
in your Summary of Performance Objectives. No more than 100% of these Units will
vest if the Company’s ROIC at the end of the Performance Period exceeds the
“maximum” level of achievement set forth in your Summary of Performance
Objectives. If the Company’s ROIC is between two percentages set forth in your
Summary of Performance Objectives, the number of these Units that vest will be
mathematically interpolated by the Company. Notwithstanding the foregoing, any
of these Units that do not vest as of the Normal Vesting Date shall be
forfeited.
(i)
Definitions. As used in this Agreement with respect to an Award of Restricted
Stock Units (ROIC):



A.
Performance Period. The three-year period beginning on the September 1 last
preceding the Grant Date.







--------------------------------------------------------------------------------



Exhibit 10.4

B.
ROIC. The three-year average annual Return on Invested Capital. Return on
Invested Capital is calculated for each fiscal year in the Performance Period by
dividing the Company’s NOPAT for such period by the Company’s Average Invested
Capital for such period. The ROIC is compared to the performance objectives set
forth in your Summary of Performance Objectives to determine the vesting
percentage.



C.
NOPAT. The Company’s net operating profit after taxes from continuing operations
(based on an assumed effective tax rate of 30%), based on non-GAAP earnings, for
each fiscal year in the Performance Period.



D.
Average Invested Capital. Invested capital is calculated as the sum of the
Company’s total assets (excluding cash and cash equivalents and goodwill), net
of its total liabilities (excluding long-term and short-term debt and capital
leases) at the end of each month during the Performance Period. Average Invested
Capital for each fiscal year in the Performance Period is the average of the
twelve month-end invested capital amounts.



(d)
Performance Objectives for Restricted Stock Units (EPS) Award. If you received
an Award of Restricted Stock Units (EPS) in the Grant Notice, your Award will
vest depending on the Company’s Cumulative EPS for the Performance Period
determined at the end of the Performance Period. The Company’s Cumulative EPS at
the end of the Performance Period may be achieved at “threshold”, “target” or
“maximum” levels. The number of these Restricted Stock Units that vest on the
Normal Vesting Date will be determined by multiplying by the vesting percentage
that corresponds to the level of achievement of the Company’s Cumulative EPS at
the end of the Performance Period relative to the goals set forth in your
Summary of Performance Objectives (i.e., 25% at “threshold”, 50% at “target”, or
100% at “maximum”).

None of these Units will vest if the Company’s Cumulative EPS at the end of the
Performance Period is less than the “threshold” level of achievement set forth
in your Summary of Performance Objectives. No more than 100% of these Units will
vest if the Company’s Cumulative EPS at the end of the Performance Period
exceeds the “maximum” level of achievement set forth in your Summary of
Performance Objectives. If the Company’s Cumulative EPS is between two amounts
set forth in your Summary of Performance Objectives, the number of these Units
that vest will be mathematically interpolated by the Company. Notwithstanding
the foregoing, any of these Units that do not vest as of the Normal Vesting Date
shall be forfeited.
(i)
Definitions. As used in this Agreement with respect to an Award of Restricted
Stock Units (EPS):



A.
Cumulative EPS. Cumulative EPS is calculated as the sum of diluted EPS for each
fiscal year in the Performance Period. The three-year Cumulative EPS is compared
to the performance objectives set forth in your Summary of Performance
Objectives to determine the vesting percentage.



B.
Diluted EPS. Diluted EPS for each fiscal year in the Performance Period is the
non-GAAP diluted EPS as reported by the Company.



C.
Performance Period. The three-year period beginning on the September 1 last
preceding the Grant Date.



(e)
Committee Certification for Restricted Stock Units (ROIC or EPS) Awards.
Notwithstanding the foregoing, to the extent that the Company intends these
Units to constitute “performance-based compensation” for purposes of Code
Section 162(m), no performance-based Shares will vest until the Committee (as
defined in the Plans) certifies the extent to which the performance objectives
described in Section 3(c) or 3(d) have been satisfied during the relevant
Performance Period.



(f)
Change in Control. Notwithstanding the foregoing, in the event of a Change in
Control:



(i)
Restricted Stock Units (ROIC) Award. You will immediately vest in the number of
Restricted Stock Units (ROIC) at the “target” level of performance in the event
of a Change in Control during the Performance Period.







--------------------------------------------------------------------------------



Exhibit 10.4

(ii)
Restricted Stock Units (EPS) Award. You will immediately vest in the number of
Restricted Stock Units (EPS) at the “target” level of performance in the event
of a Change in Control during the Performance Period.



(iii)
Restricted Stock Award. Your Restricted Stock will immediately vest in the event
of a Change in Control.



To the extent that your Shares are subject to the requirements of Section 409A
of the Code, any Change in Control must also constitute a “change in control
event” as defined in Section 409A of the Code.
4.
Effect of Termination. You may forfeit your Awards if you terminate employment
prior to the Normal Vesting Date, although this will depend on the reason for
your termination, as provided below:



(a)
Restricted Stock Units (ROIC or EPS) Awards.



(i)
Termination Due to Death, Disability, or Retirement. If you terminate employment
due to your death, Disability, or Retirement (provided that the Committee agrees
to treat such termination as Retirement), you will vest in a prorated number of
your Restricted Stock Units. The prorated number will be equal to the product
of: (x) the number of these Units that would have vested if you terminated on
the Normal Vesting Date, and (y) a fraction, the numerator of which is the
number of whole months between the Grant Date and your termination date, and the
denominator of which is 36. Further, your prorated Restricted Stock Units will
vest only to the extent that the performance criteria described in Sections 3(c)
or 3(d), as applicable, are satisfied at the Normal Vesting Date. For purposes
of this calculation, a whole month will be determined on the basis of each
monthly anniversary of the Grant Date occurring before the date of death,
Disability, or Retirement.



If none of the performance criteria set forth in Sections 3(c) or 3(d), as
applicable, are satisfied as of the Normal Vesting Date, all of your Restricted
Stock Units will be forfeited.
(ii)
Termination for Any Other Reason. If you terminate for any reason other than due
to death, Disability, or Retirement as specified in Section 4(a)(i), all of your
Restricted Stock Units will be forfeited.



(b)
Restricted Stock Award.



(i)
Termination Due to Death or Disability. If you die or become Disabled, your
Restricted Stock will fully vest on the date of your death or Disability.



(ii)
Termination Due to Retirement. If you terminate due to Retirement, and provided
that the Committee agrees to treat your termination as a Retirement, you will
vest in a prorated portion of your Restricted Stock determined by multiplying
the number of Shares of Restricted Stock by a fraction, the numerator of which
is the number of whole months you were employed from the Grant Date to the date
of Retirement, and the denominator of which is 36. For purposes of this
calculation, a whole month will be determined on the basis of each monthly
anniversary of the Grant Date occurring before the date of Retirement.



(iii)
Termination for any Other Reason. If you terminate under any other
circumstances, all Restricted Stock will be forfeited on your termination date.



5.
Settlement. If all applicable terms and conditions have been met, your Awards
will be settled according to the terms in the Grant Notice as soon as
administratively practicable, but no later than 60 days after the later of (a)
the Normal Vesting Date, or (b) the date on which the Committee certifies the
satisfaction of the performance objectives (if applicable) pursuant to Section
3(e).



6.
Other Terms and Conditions.



(a)
Rights With Respect to Shares.



(i)
Rights During Performance Period for Awards of Restricted Stock Units (ROIC or
EPS).







--------------------------------------------------------------------------------



Exhibit 10.4

A.
Voting Rights. During the Performance Period, you will have no voting rights
with respect to the Shares underlying the Restricted Stock Units.



B.
Dividend Rights. You shall be entitled to receive any cash dividends that are
declared and paid during the Performance Period with respect to the target level
of Restricted Stock Units (i.e., 50% of your ROIC- or EPS-based Restricted Stock
Units), subject to the terms and conditions of the Plans and this Award
Agreement. Such dividends shall be subject to the same terms and conditions as
the related Units and shall vest and be settled in cash if, when and only to the
extent the related Units vest and are settled. In the event a Unit is forfeited
under this Agreement, the related dividend equivalent right will also be
forfeited.



(ii)
Rights Prior to Vesting for Restricted Stock Award.



A.
Voting Rights. You may exercise any voting rights associated with your
Restricted Stock prior to vesting.



B.
Dividend Rights. You will be entitled to receive any dividends or other
distributions paid with respect to your Restricted Stock, although such
dividends and other distributions will be held in escrow and be subject to the
same restrictions on transferability and forfeitability as the Restricted Stock
with respect to which they are paid under this Award Agreement until the
Restricted Stock is settled and distributed to you (or forfeited), depending on
whether or not you have met the conditions described in this Award Agreement,
the Grant Notice and in the Plans.



(b)
Beneficiary Designation. You may name a beneficiary(ies) to receive any portion
of your Awards and any other right under the Plans that is unsettled at your
death. To do so, you must complete a beneficiary designation form by contacting
Erica Regan, Total Rewards Manager, by telephone ((330) 668-7205) or email
(Erica_Regan@us.aschulman.com). If you previously completed a valid beneficiary
designation form, such form will apply to the Awards until it is changed or
revoked. If you die without correctly completing a beneficiary designation form,
or if your designated beneficiary does not survive you, your beneficiary will be
your surviving spouse or, if you do not have a surviving spouse, your estate.



(c)
Tax Withholding. The Company or an Affiliate, as applicable, will have the power
and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to the Awards. To the extent permitted by the Committee, in its sole discretion,
this amount may be: (i) withheld from other amounts due to you (e.g. from your
salary), (ii) withheld from the value of any Awards being settled or any Shares
transferred in connection with payment of the Awards, (iii) withheld from the
vested portion of any Awards (including Shares transferable thereunder), whether
or not being paid at the time the taxable event arises, or (iv) collected
directly from you.



Subject to the approval of the Committee, you may elect to satisfy the
withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction; provided that such Shares would otherwise be
distributable at the time of the withholding and if such Shares are not
otherwise distributable at the time of the withholding, provided that you have a
vested right to distribution of such Shares at such time. All such elections
will be irrevocable and made in writing and will be subject to any terms and
conditions that the Committee, in its sole discretion, deems appropriate.
(d)
Transferring Your Awards. Normally, your Awards may not be transferred to
another person. However, as described above, you may complete a beneficiary
designation form to name the person to receive any portion of your Awards that
are settled after you die.



(e)
Governing Law. This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.



(f)
Other Agreements. Your Awards are subject to the terms of any other written
agreements between you and the Company or a Related Entity or Affiliate to the
extent that those other agreements do not directly conflict with the terms of
the Plans or this Award Agreement.





--------------------------------------------------------------------------------



Exhibit 10.4



(g)
Adjustments to Your Awards. Subject to the terms of the Plans, your Awards will
be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of your Shares will be adjusted to reflect a stock
split, a stock dividend, recapitalization, including an extraordinary dividend,
merger, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of Shares or other similar corporate change affecting
Shares).



(h)
Other Rules. Your Awards are subject to additional rules as described in the
Plans. You should read the Plans carefully to ensure you fully understand all
the terms and conditions of your Awards.









--------------------------------------------------------------------------------



Exhibit 10.4

SUMMARY OF PERFORMANCE OBJECTIVES
(provided separately)






